DETAILED ACTION

Response to Amendment
Claims 1-17 are pending in the application, with claims 15-17 withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 6/23/2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-17 directed to an invention non-elected without traverse.  Accordingly, claims 15-17 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TO THE CLAIMS

Claims 15-17 have been cancelled.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments submitted 6/23/2022 with respect to instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a rechargeable battery pack including a plurality of rechargeable battery cells having contacts, a housing have a top part and a bottom part as set forth in the claim, the bottom part overlapping the top part as set forth in the claim, and a potting compound protecting the cell contacts from contact with water outside the housing, a casing level of the potting compound in an outer region is above a casting level in an inner region as set forth in the claim.
Glauning, Yoo, Rodriguez, and Harada are considered to be the prior art references of record closest to the aforementioned instant claim limitations.  However, the aforementioned references do not, alone or in combination, disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the aforementioned references do not disclose the battery pack having a housing configuration as set forth spatially in the claim with respect to a potting compound as structurally set within the battery pack.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725